ACCEPTED
                                                                                           011500449CV
                                                                              FIRST COURT OF APPEALS
                                                                                      HOUSTON, TEXAS
                                                                                     8/4/2015 2:55:46 PM
                                                                                   CHRISTOPHER PRINE
                                                                                                  CLERK

                         CAUSE NO. 01-15-00449-CV

NESTOR BILFREDO MENA,                  §                          FILED IN
                                                           1st COURT OF APPEALS
                                       §     IN THE   COURT OF   APPEALS
                                                               HOUSTON,   TEXAS
       Appellant,                      §                   8/4/2015 2:55:46 PM
                                       §                   CHRISTOPHER A. PRINE
v.                                     §                           Clerk
                                       §
DYCK O’NEAL INC.,                      §
                                       §      FIRST DISTRICT OF TEXAS
       Appellee.                       §

                 APPELLANT’S MOTION FOR DISMISSAL

TO THE HONORABLE JUDGE OF SAID COURT:

      COMES NOW, Appellant Nestor Bilfredo Mena (“Mena”) and files this

Motion for Dismissal, saying:

      The parties have settled. Mena wishes to dismiss the appeal of this case.

      WHEREFORE, Mena respectfully requests that this appeal be dismissed.

                                      Respectfully submitted,



                                      /s/ David McDougald
                                      David A. McDougald (SBN: 13570525)
                                      4309 Yoakum Blvd., Suite 3000
                                      Houston, Texas 77006
                                      david@davidmcdougaldlaw.com
                                      (713) 522-1177, x325 – telephone
                                      (888) 809-6793 – telecopier

                                      ATTORNEY FOR MENA
                        CERTIFICATE OF SERVICE

      The undersigned counsel certifies that the foregoing motion has been served
in accordance with the Texas Rules of Civil Procedure 21 and 21a on this 4th day
of August, 2015.


                                     /s/ David McDougald
                                     David A. McDougald